DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 3/27/20 has been considered and placed of record.  The initialed copy is attached herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   Should include the rotating block into the pocket.

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bessa et al. (US 2009/0284216).
	Re claim 1, the reference discloses a portable charger having, inter alia, a holder body 110 having a pocket for inserting a portable device (fig 1b), a rotation block having contact terminal capable of contacting the charging terminals and being urged to rotate with respect to the holder body so the tip of the rotation block projects into the pocket (para 33), a lock unit 115 for locking the upper side of the electronic device to the holder body when the electronic device is pushed into the pocket and rotated (fig 1b) wherein the rotation block is configured to be able to insert the lower part of the electronic device and holds the lower part of the device (i.e. bottom portion of device is secured in pocket as shown in fig 1b) and the lock unit locks the upper side of the device by rotating the device held by the rotation block (i.e. the upper portion of device is locked in placed by clip 115).  See figs 1a and 1b.

	Re claim 6, the holder has a space for removing the device from the holder on the upper back side of the device locked by the lock unit 115 (i.e. device is removed from the top).  See fig 1b.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over by Bessa et al. (US 2009/0284216).
The reference further discloses the rotation block having a spring 240 to urge the rotation, a contact terminal board having contact terminals 207; the charger holder having a charging circuit board 208.  However it does not specifically disclose the socket connected to the tip of the lead wire and attached to the connector terminal and a middle part of the lead wire holding to the protrusion for fixing the end of the spring.  
The specific connection and naming of parts would have been obvious to one skill in the art in order to ensure the device functioned as design and is compact.  In addition, it has been held to be within the general skill of a worker in the art to select elements and their function in a combination on the basis of its suitability for the intended use as a matter of obvious design choice.

Allowable Subject Matter
Claims 3 and 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record does not disclose or make obvious a sliding recess and the rotation block has a slide protrusion as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Idzik et al. (US 2009/0278490) teaches a charger having a pocket for charging a portable device.  However the pocket does not rotate.
Thorsell et al. (US 2011/0156637) teaches a rotating tray for holding portable devices.  However the tray does not have sliding recess and locking unit.
Pajic (US 2013/0093220) teaches a tray for securing a portable device via a rotation block. It has a sensing port to prevent theft by detecting the device is outside the tray.  However it does not have lock unit.
Girdzis (US 2018/0138683) teaches a drop down rotation block for securing portable devices.  It is only a tray for holding the devices.


The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087